Citation Nr: 1645951	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  11-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from December 1983 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which found that new and material evidence had not been received to reopen the claim of service connection for schizophrenia.

In July 2014, the Board reopened the claim and recharacterized the issue as service connection of a psychiatric disorder, to include schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded the reopened claim and it now returns for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran entered active duty in December 1983 and no psychiatric abnormalities were noted at entrance.  See Enlistment Report of Medical History; Enlistment Report of Medical Examination.  About 30 days into active duty, a medical board was convened.  The medical board prepared a report discussing that the Veteran had been diagnosed with schizophreniform disorder catatonic.  The Veteran separated from service shortly thereafter in April 1984.

A VA examination was conducted in July 2005.  There, the examiner explained that "this Veteran, is not psychotic, and has clear intentions to get a compensation, the focus Of his claim.  This case could be considered a Malingering or a very strong characterological disorder."

Another VA examination was conducted in February 2006.  There, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  The examiner explained that the Veteran's depressive disorder "...is not considered etiologically related to his in-service Mental Health described symptoms, conditions and diagnosed psychiatric condition."  No rationale was provided for the examiner's opinion that depressive disorder was not etiologically related to the Veteran's period of active service.

The February 2006 VA went on to discuss the Veteran's earlier diagnosis of schizophrenia.  The examiner concluded that the diagnosis of schizophreniform disorder was correct.  However, the examiner believed that schizophrenia probably preexisted service.  The examiner provided no support for that assertion.

In March 2010, Dr. Adrover reported that he has treated the Veteran for a number of conditions related to catatonic schizophrenia.  The Board construes this statement to mean that Dr. Adrover considers the Veteran to currently suffer from schizophrenia.  See Board decision, 4-5 (July 2014).

In July 2014, the Board remanded the appeal:  directing the AOJ to perform a VA examination.  In pertinent part, the Board requested that, if the examiner found that a diagnosis of schizophreniform disorder is not appropriate, "the examiner should precisely explain why such a diagnosis is not appropriate."

In September 2014, a VA examiner diagnosed major depressive disorder, in partial remission, recurrent, and unspecified anxiety disorder.  The examiner opined that there is no indication that these disorders are related to the schizophreniform disorder diagnosed during the Veteran's service.  The rationale was that the Veteran reported that he recovered from schizophrenia shortly after service and that his current symptoms of depression started around 2003, approximately 20 years later.  The examiner noted that such a complete recovery from schizophrenia is atypical.  The examiner further explained that the Veteran's significant concerns over physical health problems, to include asthma, likely contribute to his anxiety symptoms.

Here, the Board finds further action is needed to ensure compliance with the directives of the July 2014 remand.  Specifically, the July 2014 VA examiner failed to explain why a diagnosis of schizophreniform disorder is not appropriate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner also failed to address Dr. Adrover's favorable, March 2010 statement, which suggests a current diagnosis of schizophrenia.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record, but must instead account for that favorable evidence with an adequate statement of reasons or bases); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that a clear diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria, unless evidence shows to the contrary).  Accordingly, an addendum opinion is needed to address whether the Veteran has had a schizophreniform disorder at any time during the pendency of the appeal.  An addendum opinion is also need to explain why the examiner predicated his unfavorable opinion, in part, upon the Veteran's report that his in-service schizophrenia resolved immediately after service, despite noting that such complete recovery is atypical.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all providers of psychiatric treatment prior to service, as well as provide the requisite authorization for release of the treatment records of any such private providers to VA.  Appropriate attempts to obtain such records should be made and documented in the claims file.

2.  Return the claims file to the VA examiner who conducted the Veteran's September 2014 VA psychiatric examination.  If the September 2014 VA psychiatric examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should identify whether the Veteran has had a schizophreniform disorder at any time proximate to, or since, the October 2008 claim for service connection, even if such has since resolved.

The examiner is to specifically address Dr. Adrover's March 2010 statement that he has treated the Veteran for a number of conditions related to related to catatonic schizophrenia.

If a diagnosis of a schizophreniform disorder, to include Dr. Adrover's March 2010 diagnosis, is not appropriate, the examiner should precisely explain why such a diagnosis is not appropriate.

(B)  The examiner should address whether it at least as likely as not (50 percent or greater probability) that any psychiatric disorder present at any time during, or proximate to, the pendency of the appeal was incurred in or chronically aggravated by the Veteran's period of active service (from December 1983 to April 1984)?

The examiner is to specifically address the notion that a complete recovery from schizophrenia immediately following separation from service is atypical (see VA examination, September 2014) in light of the fact that the Veteran appears to have received treatment for a schizophreniform disorder as recently as March 2010 (see Dr. Adrover, March 1, 2010).

(C)  If any diagnosed psychiatric disability is clinically opined to have pre-existed service, the examiner must identify clear and unmistakable evidence that supports such opinion.  The examiner must also opine as to whether clear and unmistakable evidence demonstrates such disability was not aggravated by service.

The examiner's report must include a complete rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


